Citation Nr: 1216294	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased initial rating for a scar of the right elbow.

2.  Entitlement to service connection for disability of the right elbow joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel
INTRODUCTION

The Veteran served on active duty from August 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that granted the Veteran service connection for a residual scar of the right elbow.  The Veteran continues to disagree with that evaluation, and indicates that he feels the pain he has in his elbow is also related to service.  The RO has implicitly denied a claim of entitlement to service connection for disability of the right elbow joint.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that a compensable rating is warranted for his service-connected right elbow scar disability.  Specifically, he contends that his service-connected disability involves right elbow weakness and limitation of motion which has been present since service.

The Veteran's service treatment records (STRs) reflect traumatic injury to the right elbow on June 10, 1964, which occurred by falling from the flight deck into the catwalk.  The injury required 4 silk sutures to close the wound.  The Veteran underwent whirlpool therapy, but he continued to experience limitation of motion with tenderness to the lateral epicondyle as of July 13, 1964.  His last consultation noted that the right elbow lacked about 5 degrees of full extension.

The Veteran has testified to right elbow limitation of motion and weakness since service.  He indicated, however, that he self-treated his symptoms.  A VA Compensation and Pension (C&P) examiner in March 2009 diagnosed the Veteran with right elbow tendinitis, and opined that the current disability was not caused by or a result of service.  The examiner felt that the Veteran's post-service history as a truck driver was a "contributing" factor in the current right elbow condition.  This examiner did not evaluate a potential scar of the right elbow, to include whether any scarring characteristics could result in limitation of elbow motion.

On this record, the Board finds that the March 2009 VA examination report is inadequate for rating purposes.  The examiner merely states that the inservice injury was not the cause of the current right elbow disability with no analysis as to why the examiner reached this conclusion.  In particular, the examiner did not address whether the Veteran's report of right elbow pain and weakness since service was accepted or rejected.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding that a medical examination was inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  

The Board also finds that the Veteran intended to appeal to the Board an issue of entitlement to a compensable rating for right elbow limitation of motion, however diagnosed.  See Notice of Disagreement received February 2009.  In this case, the RO has implicitly denied service connection for disability involving the right elbow joint.  Clearly, the two issues are inextricably intertwined and must be adjudicated together in order to properly address the Veteran's contentions.  See generally Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board accepts jurisdiction of the service connection aspect of this claim in order to properly and efficiently address the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any relevant treatment records of the Veteran at the Muskogee VA Medical Center (VAMC) since March 2011.

2.  After receipt of any additional records, schedule the Veteran for appropriate examination by a medically qualified doctor to evaluate the current severity of the service-connected right elbow scar as well as the nature and etiology of the current right elbow joint disability.  The claims folder must be made available to the examiner for review.

Following examination, interview of the Veteran and review of the claims folder, the examiner is requested to address the following:

	a) describe all characteristics of the residual right elbow scar, including whether the scar itself results in any motion loss and/or functional impairment of the elbow joint (excluding an underlying joint pathology); and 

   b) identify all current disorders of the right elbow joint and, for each abnormality, provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current disability of the right elbow joint either first manifested during active service and/or is causally related to the June 1964 right elbow trauma?

In providing this opinion, the examiner is requested to consider the following:

* the June 10, 1964 STR entry of right elbow trauma requiring wound closure with 4 silk sutures;
* the STR entries dated from June 11 through July 13 regarding right elbow symptomatology and treatment;
* the negative separation examination in October 1966;
* the Veteran's report of chronic limitation of motion and weakness of the right elbow joint since the inservice injury;
* the results from the March 2009 VA examination;
* an explanation as to which factors lead the examiner to determine whether any current disability is/is not related to the traumatic injury during service; and
* whether there is any medical reason to accept or reject the Veteran's report of chronic right elbow motion loss and weakness since the inservice injury.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

